DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recites the limitation “a playback device over a communication network…a request…based on a received request….receive the request…based on receiving the request… in lines 7-9.  Claim 1 and 10 recite the limitations playback device, communication network, request.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Willis et al (US 2013/0218942 and hereafter referred to as “Willis”).
Regarding Claim 1, Willis discloses a cloud-based computing system comprising: 
at least one processor (Page 7, paragraph 0079); 
non-transitory computer-readable medium (Page 7, paragraph 0080,0084, Page 30, paragraph 0256); and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the cloud-based 
maintain (i) a scheduled playlist of media items for playback by one or more playback devices (Page 10, paragraph 0104), (ii) a current playback position within the scheduled playlist of media items (Page 12-13, paragraph 0120), and (iii) a priority media item for playback by the one or more playback devices, the priority media item comprising a playback length (Page 17, paragraph 0155); 
receive, from a playback device over a communication network, a request to play back the scheduled playlist of media items (Page 11, paragraph 0107); 
based on the received request, transmit the priority media item to the playback device for playback beginning at a first time (Page 11, paragraph 0107);
determine a next media item from the scheduled playlist of media items based on the current playback position within the scheduled playlist at a second time that follows the first time by at least the playback length of the priority media item (Page14, paragraph 0135); and 
beginning with the next media item, transmit one or more media items from the scheduled playlist of media items to the playback device for playback after the priority media item (Page 25, paragraph 0220).  

Regarding Claim 10, Willis discloses a non-transitory computer-readable medium, wherein the non-transitory computer- readable medium is provisioned with 
maintain (i) a scheduled playlist of media items for playback by one or more playback devices (Page 10, paragraph 0104), (ii) a current playback position within the scheduled playlist of media items (Page 12-13, paragraph 0120), and (iii) a priority media item for playback by the one or more playback devices, the priority media item comprising a playback length (Page 17, paragraph 0155); 
receive, from a playback device over a communication network, a request to play back the scheduled playlist of media items (Page 11, paragraph 0107); 
based on the received request, transmit the priority media item to the playback device for playback beginning at a first time (Page 11, paragraph 0107); 
determine a next media item from the scheduled playlist of media items based on the current playback position within the scheduled playlist at a second time that follows the first time by at least the playback length of the priority media item (Page14, paragraph 0135); and 
beginning with the next media item, transmit one or more media items from the scheduled playlist of media items to the playback device for playback after the priority media item (Page 25, paragraph 0220).  
Regarding Claim 19, Willis discloses a method carried out by a cloud-based computing system, the method comprising: 
maintaining (i) a scheduled playlist of media items for playback by one or more playback devices (Page 10, paragraph 0104), (ii) a current playback position within the scheduled playlist of media items (Page 12-13, paragraph 0120), and (iii) a priority 
receiving, from a playback device over a communication network, a request to play back the scheduled playlist of media items (Page 11, paragraph 0107); 
based on the received request, transmitting the priority media item to the playback device for playback beginning at a first time (Page 11, paragraph 0107); 78PATENT 
Attorney Docket No. 20-0207determining a next media item from the scheduled playlist of media items based on the current playback position within the scheduled playlist at a second time that follows the first time by at least the playback length of the priority media item (Page14, paragraph 0135); and 
beginning with the next media item, transmitting one or more media items from the scheduled playlist of media items to the playback device for playback after the priority media item (Page 25, paragraph 0220).  

Regarding Claim 2 and 11, Willis discloses all the limitations of Claim 1 and 10 respectively.  Willis discloses wherein the playback device is associated with a media playback system, the cloud-based computing system further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the cloud-based computing system (Page 7, paragraph 0079, 0080, 0084, Page 30, paragraph 0256) to be configured to: determine that the request to play back the scheduled playlist of media items is a first request received from the media playback system (Page 4, paragraph 0031, Page 25, paragraph 0219); and wherein the program instructions that are executable by the at 
Regarding Claim 3 and 12, Willis discloses all the limitations of Claim 2 and 11 respectively.  Willis discloses further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor (Page 7, paragraph 0079, 0080, 0084, Page 30, paragraph 0256) and thereby cause the cloud-based computing system to be configured to: store an indication of the first request to play back the scheduled playlist of media items by the media playback system (Page 27, paragraph 0233); receive a second request to play back the scheduled playlist of media items by the media playback system (Page 27, paragraph 0234); and based on (i) the second request and (ii) the stored indication of the first request, transmit one or more media items from the scheduled playlist of media items to the playback device for playback (page 27, paragraph 0233-0234).  
Regarding Claim 4 and 13, Willis discloses all the limitations of Claim 3and 12 respectively.  Willis discloses wherein the priority media item is a first priority media item (Page 18, paragraph 0161-0162), the cloud-based computing system further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the cloud-based computing system to be configured to: replace the first priority media item with a second priority 
Regarding Claim 5 and 14, Willis discloses all the limitations of Claim 1 and 10 respectively.  Willis discloses wherein the program instructions that are executable by the at least one processor (Page 7, paragraph 0079, 0080, 0084, Page 30, paragraph 0256) and thereby cause the computing system to be configured to maintain the priority media item comprise program instructions that are executable by the at least one processor and thereby cause the computing system to be configured to maintain the priority media item for a predetermined time period (Page 18, paragraph 0135); and wherein the program instructions that are executable by the at least one processor (Page 7, paragraph 0079, 0080, 0084, Page 30, paragraph 0256) and thereby cause the computing system to be configured to (i) receive, from a playback device over a communication network, a request to play back the scheduled playlist of media items (Page 11, paragraph 0107) and (ii) based on received request, transmit the priority media item to the playback device for playback beginning at a first time comprise program instructions that are executable by the at least one processor (Page 11, paragraph 0107, Page 29-30, paragraph 0254), and thereby cause the computing system to be configured to (i) receive the request during the predetermined time period (Page 18, paragraph 0135) and (ii) transmit the priority media item to the playback device based on receiving the request during the predetermined time period (Page 27, paragraph 0233, 0234).  

Regarding Claim 7, 16 and 20, Willis discloses all the limitations of Claim 1, 10 and 19 respectively.  Willis discloses further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the cloud-based computing system (Page 7, paragraph 0079, 0080, 0084, Page 30, paragraph 0256) to be configured to: after transmitting the priority media item to the playback device for playback, determine a temporal offset 
Regarding Claim 8 and 17, Willis discloses all the limitations of Claim 1 and 10 respectively.  Willis discloses wherein the priority media item comprises two or more media items (Page 17, paragraph 0155).  
Regarding Claim 9 and 18, Willis discloses all the limitations of Claim 1 and 10 respectively.  Willis discloses wherein the request to play back the scheduled playlist of media items is a first request, the cloud-based computing system further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the cloud-based computing system (Page 7, paragraph 0079, 0080, 0084, Page 30, paragraph 0256) to be configured to: at a third time that follows the first time by less than a threshold length of time, receive a request from the playback device to discontinue playback of the priority media item (Page 12-13, paragraph 0120, Page 25, paragraph 0220, Page 27, paragraph 0231); at a fourth time that follows the third time, receive, from the playback device, a second request to play back the scheduled playlist of media items; and based on receiving the second request at the fourth time, transmit the priority media item to the playback device for playback from a beginning of the priority media item (Page 25, paragraph 0219, 0220, Page 27, paragraph 0231, 0235).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



January 13, 2022